DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-3 and 5-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by CHOI et al. (US Pub. No. 2020/0344439 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
In considering claim 1, CHOI et al. discloses all the claimed subject matter, note 1) the claimed a support body is met by the supporting stand 20 (Figs. 1A-1C, page 3, paragraph #0053), 2) the claimed a display body pivotable on the support body, the display body being configured to display an image is met by the display 110 (Figs. 1A-1C, page 3, paragraph #0053), 3) the claimed a pivoting driver is met by the motor 120 which drives the display 110 rotate around a rotate center 10 (Figs. 1A-2, page 3, paragraph #0053 to page 4, paragraph #0073), 4) the claimed a processor configured to: control the pivoting driver to pivot the display body is met by the processor 150 (Figs. 1A-2, page 3, paragraph #0053 to page 4, paragraph #0073), 5) the claimed identify whether the display body is obstructed from pivoting is met by identify the display 110 collides with the object (Figs. 8A-9C, page 10, paragraph #0182 to paragraph #0195), and 6) the claimed control the display body to display a user interface (UI), which provides a guide in association with the pivoting of the display body, based on whether the display body is obstructed from the pivoting is met by the display 110 which may display various user interfaces (UIs) and icons (Figs. 8A-9C, page 10, paragraph #0182 to paragraph #0195).
In considering claim 2, the claimed wherein the processor controls the pivoting driver to stop pivoting the display body when the obstruction is identified is met by the processor 150 which may stop the rotation of the display 110 (Figs. 8A-9C, page 10, paragraph #0182 to paragraph #0195).

In considering claim 5, the claimed wherein the processor controls the message to be displayed horizontally or vertically based on the pivot angle of the display body is met by the display 110 which may display various user interfaces (UIs) and icons (Figs. 8A-9C, page 10, paragraph #0182 to paragraph #0195).
In considering claim 6, the claimed wherein the UI informs a user of a force applying point to pivot the display body is met by the processor 150 which may identify an acceleration change amount of the display 110 measured by an acceleration sensor (page 12, paragraph #0239 to paragraph #0245).
In considering claim 7, the claimed further comprising: a sensor configured to detect a position at which the display body is obstructed from pivoting is met by the sensor 130 (Figs. 1A-2, page 3, paragraph #0053 to page 4, paragraph #0073).
In considering claim 8, the claimed wherein the processor is configured to operate in one of a manual mode in which a user is guided by the UI to manually pivot the display body, and an automatic mode in which the pivoting driver controls the display body to pivot, wherein the manual mode or the automatic mode is identified based on data detected by the sensor is met by the processor 150 which may guide the display 110 to display various user interfaces (UIs) and icons (Figs. 8A-9C, page 10, paragraph #0182 to paragraph #0195).
 body is obstructed from the pivoting is met by display 110 which may display various user interfaces (UIs) and icons (Figs. 8A-9C, page 10, paragraph #0182 to paragraph #0195).
In considering claim 10, the claimed wherein the guide of the UI shows a pivoting direction for pivoting the display body is met by display 110 which may display various user interfaces (UIs) and icons (Figs. 8A-9C, page 10, paragraph #0182 to paragraph #0195).
In considering claim 11, the claimed wherein the processor identifies the pivoting direction based on a pivot angle of the display body is met by the processor 150 (Figs. 8A-9C, page 10, paragraph #0182 to paragraph #0195).
In considering claim 12, the claimed wherein the UI shows a direction in which i
a user pivots the display body is met by display 110 which may display various user interfaces (UIs) and icons (Figs. 8A-9C, page 10, paragraph #0182 to paragraph #0195).
In considering claim 13, the claimed wherein the processor controls the pivoting driver to slow down a pivoting speed of the display body based on the obstruction identified in the pivoting of the display body is met by the switch 140 which controls the rotation angle or a rotation speed of the display 110 (Figs. 2-4, page 4, paragraph #0075 to paragraph #0086).
In considering claim 14, the claimed further comprising: a sensor configured to detect presence of an obstacle on a pivoting path of the display body, wherein the processor controls the pivoting driver to control the display body not to be obstructed by 
Claim 15 is rejected for the same reason as discussed in claim 1 above.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US Pub. No. 2020/0344439 A1).
In considering claim 4, CHOI et al. disclose all the limitations of the instant invention as discussed in claims 1 and 3 above, except for providing the claimed wherein the processor identifies a usable display area based on a pivot angle of the display body, and displays the message on the identified usable display area. The capability using of the processor identifies a usable display area based on a pivot angle of the display body, and displays the message on the identified usable display area is old and well known in the art. Therefore, the Official Notice is taken. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the old and well known using of the processor identifies a usable display area based on a pivot angle of the display body, and displays the message on the identified usable display area into CHOI et al.’s system in order to alert the user the usable/unusable display area.

6.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jung Do Sung et al. (KR 2014-0146488 A) in view of Choi Sung Jin et al. (KR 2011-0038559 A).
In considering claim 15, Jung Do Sung et al. discloses all the claimed subject matter, note 1) the claimed receiving a command to pivot a display body is met by the user command for rotate the display unit 130 input (Figs. 2-3, page 7, line 20 to page 8, line 30), 2) the claimed pivoting the display body based on the command is met by rotate the display unit (Figs. 2-3, page 7, line 20 to page 8, line 30), and 3) the claimed displaying a user interface (UI), which provides a guide in association with the pivoting of the display body, on the display body is met by the guide GUI 10 (Figs. 2-3, page 7, line 20 to page 8, line 30). However, Jung Do Sung et al. explicitly does not disclose the claimed stopping the pivoting of the display body based on a collision detected while the pivoting of the display body occurs. Choi Sung Jin et al. teaches that the rotation means 30 and the stop means, for stopping the rotation of the drive motor 31 (Fig. 3, page 4, lines 2-35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stop rotation of the display as taught by Choi Sung Jin et al. into Jung Do Sung et al.’s system in order to enable a monitor to smoothly rotation through a driving motor so that the rotatable display device can prevent safety accidents. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	LIGTENBERG et al. (US 2018/0080598 A1) disclose counterbalanced display stand.
	Jung et al. (US Patent No. 9,681,085 B2) disclose display apparatus.
	Kumano et al. (US Patent No. 7,499,267 B2) disclose display device.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 5, 2021
/TRANG U TRAN/Primary Examiner, Art Unit 2422